PER CURIAM.
We affirm the post-judgment order denying discovery in aid of execution based on the appellee Donald S. Zuckerman’s invocation of his Fifth Amendment privilege against self incrimination, without prejudice to the appellants [Alex Hofrichter, P.A. and Aex Hofri-chter, individually] to raise in the trial court on remand an issue which was expressly reserved by the trial court for future determination, namely, whether the appellee Donald S. Zuckerman has, by his conduct, waived his right to assert his Fifth Amendment privilege against self-incrimination in this proceeding. See, e.g., United States v. Argomaniz, 925 F.2d 1349, 1356 (11th Cir.1991); Rainerman v. Eagle Nat'l Bank of Miami, 541 So.2d 740 (Fla. 3d DCA 1989).
Affirmed.